DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first set of one or more participants” (P52:L3), “the first set of participant(s)” (P52:L6), and “the first set of one or more participants” (P52:L13).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claims 23 and 24 and dependent claims 10 and 20 recite similar language and are similarly rejected.  Dependent claims 2-9, 11-19, and 21-22 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 1 recites “a first set of one or more participants” (P52:L3), “the first set of participant(s)” (P52:L6), and “the first set of one or more participants” (P52:L13).  Claim 1 also claims 23 and 24 and dependent claims 10 and 20 recite similar language and are similarly rejected.  Dependent claims 2-9, 11-19, and 21-22 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 2 recites “The system” (P62:L16).  Claim 1, upon which claim 2 depends, recites “A system” (P52:L2) and “a telemetry tracking system” (P52:LL7-8).  Referring to “the system” in claim 2 makes it unclear whether “the system” refers to the generic “system” or to the specific system (e.g., “a telemetry tracking system”), both recited in claim 1.  Dependent claims 3-22 recite similar language and are similarly rejected.  Appropriate correction is required.  
Claim 2 recites “a first future event” (P52:L18).  Claim 1, upon which claim 2 depends, recites “a first future event” (P52:LL14-15).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a first future event” a second time makes it unclear whether the two instances of “a first future event” refer to the same claim element or different claim elements.  Appropriate correction is required.  
Claim 7 recites “the participants” (P52:L29).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites “the first set of participants” (P53:L4) and “the second set of participants” (P53:LL4-5).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 recites “a prediction” (P53:L28) and “a first future event” (P53:LL28-29).  Claim 1, upon which claim 20 depends, recites “a prediction” (P52:L14) and “a first future event” claim 21 inherit this discrepancy by nature of its dependency.  Dependent claim 22 recites similar language and is similarly rejected.  Appropriate correction is required.  
Claim 24 recites “the first set of participant(s)” (P54:L22), “the second set of participant(s)” (P54:L22), “the competition” (P54:L22), “the first set of one or more participants” (P54:L28), “the second set of one or more participants” (P54:LL28-29), and “the probability” (P54:L29).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 24 is rejected under 35 U.S.C. 101 because it is directed to “A computer program product embodied in a non-transitory computer readable storage medium”.  
Per MPEP 2106.03(I), products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories.  Thus, a computer program is not patent eligible; however, “a non-transitory computer readable storage medium containing a computer program and comprising computer instructions for…” would be patent eligible because it is clear that the structural recitations (i.e., the non-transitory computer readable storage medium) are being claimed with the program embodied thereon.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11, 13-17, and 18-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al., US 2018/0190077 A1 (hereinafter Hall).

Regarding Claim 1:  Hall discloses a system to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the system comprising:
a communication interface configured to receive time-stamped position information of one or more participants of one or both of the first set of participant(s) and the second set of participants) in the competition (Hall [0026]; [0037]; [0039]; [0046]), the time-stamped position information captured by a telemetry tracking system during the competition (Hall [0046]; [0109]); and
a processor (Hall [0037]) coupled to the communication interface and configured to:
use the time-stamped position information to determine a first play situation of the competition (Hall [0033]; [0053]); and
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of the probability of a first future event occurring at the competition (Hall [0033]; [0053]-[0055]; [0064]; [0069]; [0077]).

Regarding Claim 2:  Hall further discloses an odds management system configured to determine and update predictive odds from future events in real time based at least in part on the prediction of the probability of a first future event occurring at the competition (Hall [0057]; [0064]; [0069]; [0077]).

Regarding Claim 3:  Hall further discloses rejecting a user-submitted wager if a timestamp of the user-submitted wager is not synchronized with a timestamp of position information used to determine the prediction (Hall [0038]; [0061]; [0078]; [0085]).

Regarding Claim 4:  Hall further discloses a situation store configured to cache a situation to reduce processing time associated with using formation classifier (Hall [0033]; [0053]; [0077]; [0081]; [0104]).

Regarding Claim 5:  Hall further discloses wherein the processor is further configured to transmit the prediction to a display at a client device (Hall [0009]; [0049]-[0050]; [0085]).

Regarding Claim 6:  Hall further discloses wherein the prediction includes odds or a probability of the first future event occurring (Hall [0057]; [0090]).

Regarding Claim 7:  Hall further discloses wherein determining the first play situation includes using, at least in part, time-stamped position information of each of the participants in subsets of participants at a given time (Hall [0026]; [0037]; [0039]; [0046]).

Regarding Claim 8:  Hall further discloses wherein the competition is a live football game and the first future event is at least one of: a scoring event and achieving a next down (Hall [0027]; [0033]; [0074]).

Regarding Claim 9:  Hall further discloses wherein the competition is between a first team comprising a first subset of the first set of participants and a second team comprising a second subset of the second set of participants, and the competition is a live sport event (Hall [0030]).

Regarding Claim 10:  Hall further discloses wherein the playing data includes intrinsic data related to one or more participants in one or both of the first set of participant(s) and the second set of participant(s) (Hall [0047]).

Regarding Claim 11:  Hall further discloses wherein the playing data includes at least one of: a heart rate measured in real time, a height, an age, a weight, or a draft round pick (Hall [0047]; [0056]; [0081]).

Regarding Claim 13:  Hall further discloses wherein determining the first play situation includes using a set of parameters including at least one of: a current down, a number of seconds remaining in a current half, or yards from an end zone (Hall [0033]; [0077]).

Claim 14:  Hall further discloses wherein the processor is further configured to determine a presnap formation using a formation classifier (Hall [0077; [0081]).

Regarding Claim 15:  Hall further discloses wherein the processor is further configured to determine a postsnap evolution of play using a formation classifier (Hall [0005]; [0077]).

Regarding Claim 16:  Hall further discloses wherein the processor is configured to determine an expected points model (Hall [0004]; [0077]).

Regarding Claim 17:  Hall further discloses wherein the processor is configured to determine a win probability model (Hall [0004]; [0040]; [0064]).

Regarding Claim 19:  Hall further discloses wherein the first future event includes at least one of: goal, touchdown, score, first down, turnover, number of yards gained or lost, or pass completion (Hall [0062]; [0074]; [0077]).

Regarding Claim 20:  Hall further discloses wherein determining a prediction of the probability of a first future event includes using historical playing data of one or more participants in one or both of the first set of participant(s) and the second set of participant(s) (Hall [0005]; [0031]; [0055]-[0056]).

Regarding Claim 21:  Hall further discloses wherein the historical playing data includes telemetry tracking data from prior competitions (Hall [0031]; [0055]-[0056]).

Regarding Claim 22:  Hall further discloses determining a prediction of the probability of a first future event includes using historical playing data of at least one of: a same type of sport 

Regarding Claim 23:  Hall discloses a method to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the method comprising:
receiving time-stamped position information of one or more participants of one or both of the first set of participants) and the second set of participants) in the competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall [0026]; [0037]; [0039]; [0046]);
using the time-stamped position information to determine a first play situation of the competition (Hall [0033]; [0053]); and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of the probability of a first future event occurring at the competition (Hall [0033]; [0053]-[0055]; [0064]; [0069]; [0077]).

Regarding Claim 24:  Hall discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving time-stamped position information of one or more participants of one or both of the first set of participants) and the second set of participants) in the competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall [0026]; [0037]; [0039]; [0046]);

determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of the probability of a first future event occurring at the competition (Hall [0033]; [0053]-[0055]; [0064]; [0069]; [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Carr et al., US 2018/0157974 A1 (hereinafter Carr).

Regarding Claim 12:  Hall further discloses wherein the playing data includes at least one of:  team (Hall [0031]; [0055]; [0060]), passing, running (Hall [0055]; [0075]; [0081]), or red zone offense/defense (Hall [0075]).  
Hall fails to explicitly disclose: strength, success, or rating. 
Carr teaches: strength, success (Carr [0020]; [0025]; [0046]), or rating (Carr [0020]; [0025]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system of Hall to include one of: strength, success, or rating as taught by Carr for the advantage of providing deeper statistical analysis for better odds making.

Regarding Claim 18:  Hall discloses the invention as recited above.  Hall fails to explicitly disclose determine a player-based wins above replacement model.
Carr teaches wherein the processor is configured to determine a player-based wins above replacement model (Carr [0002]; [0036]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system of Hall to include determine a player-based wins above-replacement model as taught by Carr for the advantage of providing team relative analysis metrics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715